Citation Nr: 1635488	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-13 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected right knee disability. 

3.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to service-connected disabilities and associated medications. 

4.  Entitlement to service connection for a stomach disability, to include acid reflux and gastritis, to include as secondary to medications for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to August 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions in January 2009 and May 2009 by the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for claimed depression and a stomach disability, and denied reopening a claim for service connection for a left knee disability.  Subsequent, to the RO's rating decisions jurisdiction of the Veteran's claims was transferred to the RO in Atlanta, Georgia.  

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of that hearing is of record. 

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a July 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a psychiatric disability is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An unappealed February 1983 rating decision denied service connection for a left knee disability, and became final.  Since that decision, the Veteran has provided new and material evidence regarding the possible etiology of the claimed left knee disability. 

2.  Resolving all reasonable doubt in favor of the Veteran, a left knee disability, to include degenerative joint disease (DJD), was aggravated by a service-connected right knee disability. 

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's current stomach disability to include gastritis is etiologically related to, or aggravated by, medication taken for service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  New and material evidence having been submitted, the claim for service connection for a left knee disability is reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105 (West 2014).

2.  The criteria to establish service connection for a the aggravation of a left knee disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.

3.  The criteria to establish service connection for a stomach disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in March 2009. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the April 2012 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A February 1983 rating decision denied service connection for a left knee disability.  The Veteran did not file a timely appeal and that rating decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  In September 2008, the Veteran applied to reopen that claim, based on a claim of secondary service connection to a service-connected right knee disability.  A May 2009 rating decision found that there was no evidence of a left knee disability and, as no new and material evidence had been received, declined to reopen the claim for service connection for a left knee disability.  

The new evidence submitted by the Veteran includes a letter from a private physician, who, after a review of the Veteran's medical history, opines that the Veteran's left knee disability was aggravated by a service-connected right knee disability.  Additionally, the new evidence of record, since May 2009, includes VA treatment records for a left knee disability, to include an X-ray diagnosis of DJD.  The Board finds that evidence is both new and material, as the evidence was submitted after February 1983, and tend to establish a causal link between a left knee disability and service-connected disabilities.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim has been submitted, and the claim is reopened.  38 C.F.R. § 3.156 (2015).

Left Knee Disability

The Veteran has claimed that a left knee disability, to include diagnosed DJD, is the result, or as secondary to a service-connected right knee disability.  The Board finds that, after a review of the relevant and competent medical evidence of record to include private treatment records, a VA examination, and lay statements and testimony from the Veteran, the evidence of record demonstrates that the Veteran's left knee disability has been aggravated by a service-connected right knee disability.  Consequently, the Veteran's claim for service connection for the aggravation of a left knee disability must be granted.

Service connection requires competent evidence showing: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 7 Vet. App. 439 (1995).

The records shows an X-ray diagnosis of DJD of the left knee.  The Veteran has provided medical records that show that he has a left knee disability that manifests in pain and some limitation of motion.  

In an April 2012 VA examination to determine the nature and etiology of the left knee disability; the VA examiner also diagnosed left knee DJD.  In addressing the etiology of the left knee disability, the VA examiner concluded that it was less likely than not that the arthritic disability was caused, or the result of the Veteran's service-connected right knee disability.  The examiner opined that there was no medical basis that supported that a disability in one knee caused the contralateral side to develop DJD. 

The Veteran has also provided a positive medical opinion from a treating physician linking the current left knee disability and the service connected right knee disability.  In a May 2016 opinion letter, Dr. C. L., concluded that the increase in the Veteran's left knee disability was as likely as not due to the service-connected right knee disability.  The VA physician opined that the Veteran's progressively worsening disability of the left knee was due to the fact that he was required to compensate for his right knee, which caused an altered gait.  

The Board finds that the letter opinion from the Veteran's treating physician to be most probative regarding establishing entitlement service connection secondary to a right knee disability.  Specifically, the Board notes that the opinion provided a clear rationale regarding why the Veteran's left knee disability was caused by the service-connected right knee disability, and was based on not only a first-hand knowledge of the Veteran's disability, but also a review of his medical history.  Service connection on a secondary basis may also be granted on a basis of aggravation.  If a disability was aggravated by a service-connected disability, the Veteran is entitled to service connection for that secondary disability.  The Board finds that the evidence of record, to most significantly include the May 2016 opinion letter from Dr. C. L., establishes that the Veteran's left knee disability, to include DJD, was aggravated by a service-connected right knee disability.  Therefore, the claim must be granted. 

The Board notes that finding does not go against the April 2012 VA examiner's opinion.  The Board finds that the two opinions explained herein does not in-fact contradict.  The April 2012 VA examiner only noted that the Veteran's left knee DJD was not the result of, or otherwise caused, by the right knee disability.  The examiner explained that there was no medical literature that supported contralateral development of degenerative joints.  However, the VA examiner did not address or opine as to aggravation, or whether the Veteran left knee disability was made worse by the right knee disability.  An opinion addressing that issue was provided by the May 2016 opinion from Dr. C. L.  Therefore, the VA examination report, which is incomplete because it did not address possible aggravation, does not contradict the findings of the opinion from Dr. C. L. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that a left knee disability has been aggravated by a service-connected right knee disability.  Therefore, service connection for the aggravation of a left knee disability is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Stomach Disability

The Veteran has also claimed that a stomach disability, which includes gastritis, is caused or aggravated by service-connected disabilities.  Specifically, the Veteran has consistently alleged that his current stomach disability is the result of taking prescription pain medication for service-connected disabilities.  As a result, the Veteran contends, the medication has caused numerous gastrointestinal issues that have resulted in a current disability.  The Board finds that, after a review of the relevant and competent medical evidence of record to include VA medical records, a VA nexus opinion, and lay statements from the Veteran, the evidence of record demonstrates that the Veteran's stomach disability is the result of medication taken for service-connected disabilities.  Consequently, the Veteran's claim for service connection for a stomach disability must be granted.

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995).

The medical records show that the Veteran has gastrointestinal issues, to include diagnoses of gastritis.  Specifically, the records show the Veteran complaining on several occasions during treatment for a service-connected right knee disability of stomach issues from his medication.  

In a May 2016 opinion letter from the Veteran's treating physician, Dr. C. L., opined that the Veteran was at high risk for gastrointestinal issues such as gastritis because of the type of anti-inflammatory medication he was taking for service-connected disabilities.  The VA doctor ultimately concluded that the Veteran's gastritis was as likely as not the direct result of the anti-inflammatory medication regimen for a service-connected right knee disability.  The Board finds that opinion to be highly probative as it not only provide a conclusion responsive to the inquiry of the claim, but also provides adequate rationale for that conclusion. 

At an April 2012 VA examination, the examiner was not able to assess the Veteran's claimed disability as the report noted that the Veteran had been asymptomatic the day of the examination and no examination or opinion was provided.  The Board finds that the diagnosis of gastritis by Dr. C. L., the Veteran's treating provider, in the May 2016 opinion letter to be sufficient to substantiate a current disability.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Service connection for may be established as a secondary disability to a service-connected disability, if evidence shows that the secondary disability was caused or aggravated by service-connected disabilities.  38 C.F.R. § 3.310 (2015).  The VA physician's opinion regarding the cause of the Veteran's stomach disability has established that the medication taken for the Veteran's right knee disability has caused gastritis.  The Board finds that opinion to be highly probative, and dispositive to establish service connection for gastritis. 

Therefore, as the competent medical evidence of record demonstrates that there is a etiolgical relationship between service-connected knee disabilities and the claimed stomach disability, the claim for service connection for a stomach condition, diagnosed as gastritis, must be granted, scondary to the service-connected knee disabilities.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

The application to reopen a claim of entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for the aggravation of a left knee disability by a service-connected right knee disability is granted. 

Entitlement to service connection for a stomach disability, diagnosed as gastritis, secondary to medication taken for bilateral knee disabilities, is granted.


REMAND

The Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's remaining claim of entitlement to service connection for depression.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran was provided a VA psychiatric examination in April 2012, more than four years ago.  During the examination, the Veteran was diagnosed with a simple phobias and mood disorders, to include depression.  After a review of the Veteran's claims file, and medical history, to include the Veteran's service medical records, post-service treatment records, and private medical evidence, the VA examiner concluded that the Veteran's psychiatric conditions were less likely than not caused or etiologically related to service-connected disabilities, to include a right knee disability.  As a rationale, the examiner noted that the Veteran's mood disorders were centered around an 2010 accident and not towards service-connected disabilities.

The Board, however, find the April 2012 examination report to be incomplete for an appellate review of the claim.  While the VA examiner provided an opinion regarding causation, the examiner did not provide any analysis or conclusion with regard to whether a psychiatric disability has been aggravated by service-connected physical disabilities.  Allen v. Brown, 7 Vet. App. 439 (1995).  Disabilities that are aggravated by s service-connected condition may be service connected.  Accordingly, any examination or medical opinion that is obtained without opining on both causation and aggravation is incomplete. 

Additionally, the Board finds that the conclusion that the Veteran's depression revolves around his 2010 accident requires additional rationale.  The Board notes that a review of the records demonstrates medical evidence of depressive symptoms years prior to the motor accident, specifically in medical records from December 2003 to April 2010, there is medical evidence of depressive symptoms, all prior to the September 2010 motor accident.  Therefore, the Board finds that conclusion with regard to the etiology of the Veteran's depression, on the basis of causation, to be at least incomplete in providing an adequate rationale. 

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record. 

3.  Then, schedule the Veteran for a VA mental disorders examination with a psychiatrist or psychologist.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all psychiatric disabilities found.  The examiner should opine for each psychiatric disability found, to specifically include depression which has been diagnosed during the pendency of the appeal, whether it is at least as likely as not (50 percent or greater probability) that psychiatric disability was incurred in service or is the result of any incident in service.  For each psychiatric disability, to include depression, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability is due to or the result of service-connected disabilities or any medications taken for service-connected disabilities.  For each psychiatric disability, to include depression, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the psychiatric disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities or any medications taken for service-connected disabilities.  The examiner should reconcile the opinion with previous opinions and should discuss prior diagnoses of depression or appearances of depressive symptoms, to include notations of depressive symptoms prior to the 2010 accident. 

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


